Case: 10-51239        Document: 00512063382        Page: 1    Date Filed: 11/26/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                       November 26, 2012
                                      No. 10-51239
                                    Summary Calendar                      Lyle W. Cayce
                                                                               Clerk

LUIS ANDRES SANCHEZ CAMARILLO,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; ERIC H. HOLDER, JR., U.S.
ATTORNEY GENERAL,

                                                  Respondents-Appellees


                     Appeal from the United States District Court
                          for the Western District of Texas
                                USDC No. 4:10-CV-98


Before JOLLY, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Luis Andres Sanchez Camarillo, former federal prisoner # 16678-179,
appeals the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. However, according to the Bureau
of Prisons’ publicly available Inmate Locator Service,1 Sanchez Camarillo has
been released from custody, a fact of which we take judicial notice. See FED. R.
EVID. 201(b)(2); United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011) (per


       *
        Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in 5TH
CIRCUIT RULE 47.5.4.
       1
           http://www.bop.gov/iloc2/LocateInmate.jsp.
    Case: 10-51239     Document: 00512063382      Page: 2    Date Filed: 11/26/2012

                                  No. 10-51239

curiam); accord, e.g., United States v. Akinrosotu, 637 F.3d 165, 168 (2d Cir.
2011); Demis v. Sniezek, 558 F.3d 508, 513 n.2 (6th Cir. 2009); United States v.
Robles-Ortega, 336 F. App’x 824, 825 n.1 (10th Cir. 2009). Because Sanchez
Camarillo has been released, this court “cannot grant ‘any effectual relief[,]’” and
we dismiss his appeal as moot. Calderon v. Moore, 518 U.S. 149, 150 (1996).
      APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.




                                         2